IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-30417
                         Summary Calendar



JEROME W. HEBERT,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 99-CV-817
                       --------------------
                         October 31, 2000

Before REAVLEY, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jerome W. Hebert appeals from the district court’s

affirmance of the Commissioner’s decision denying him social

security disability benefits.

     He argues that substantial evidence does not support the

administrative law judge’s (ALJ’s) decision that he has the

residual functional capacity (RFC) for light work.     He also

contends that the ALJ failed to develop fully and fairly the

record on Hebert’s RFC as to the critical date in question,

September 30, 1995, Hebert’s last day of insured status.     From

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-30417
                                -2-

our review of the record, the finding at issue is supported by

substantial evidence.   See Selders v. Sullivan, 914 F.2d 614, 618

(5th Cir. 1990).

     Hebert argues that the ALJ failed to develop a sufficient

record concerning his severe impairment of depression.    He

contends that the record is inadequate because the ALJ erred by

failing to secure evidence of Hebert’s RFC in relation to

Hebert’s major depression during the relevant period.    He

contends that a consultative examination was required under the

circumstances.   Even assuming that the ALJ erred and that a

consultative examination was necessary, the medical record of the

relevant period before Hebert’s insured status expired indicates

that Hebert was then not suffering from major depression -- the

depression increased after the relevant period.   To establish

prejudice ensuing from an error, Hebert “must show that he could

and would have adduced evidence that might have altered the

result.”   Brock v. Chater, 84 F.3d 726, 728 (5th cir. 1996).

Hebert fails to establish prejudice.   See id. at 728-29; Pierre

v. Sullivan, 884 F.2d 799, 802 (5th Cir. 1989).

     Hebert argues that the testimony by the vocational expert

does not constitute substantial evidence.   He contends that the

hypothetical question to the vocational expert was flawed because

the question omitted consideration of chronic pain, a factor

identified by two physicians treating Hebert, and because the

question failed to focus on the relevant period ending on the

last day of Hebert’s insured status.   Because the hypothetical

question reasonably incorporated the impairments and limitations
                           No. 00-30417
                                -3-

recognized by the ALJ and because Hebert had the opportunity to

add consideration of other asserted limitations, no error is

detected.   See Morris v. Bowen, 864 F.2d 333, 336 (5th Cir.

1988).

     AFFIRMED.